Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in the interview with Mr. Greg Turocy on 11 July 2022 to amend the claims as following:

In the claims:
1. (Currently Amended) A mobile body comprising:
	a processor configured to operate as:
	a biometric information acquirer configured to acquire biometric information of a user;
	an automated driving controller configured to execute automated driving of the mobile body; and
	a communicator configured to transmit the biometric information to an external device while the automated driving controller is executing the automated driving and receive a response signal including attribute information for the transmitted biometric information from the external device,
	wherein the automated driving controller is configured to execute the automated driving according to route information formed on the basis of the biometric information acquired by the biometric information acquirer and an acquisition state of the attribute information included in the response signal, and 
	wherein, when the biometric information acquirer is likely to be influenced by electromagnetic waves in a surrounding environment, the automated driving controller is configured to cause the mobile body to move to another place to avoid the influence of the electromagnetic waves, and then, the biometric information acquirer is configured to acquire the biometric information.

8. (Currently Amended) A management system communicatively connectable to a mobile body comprising a biometric information acquirer configured to acquire biometric information of a user, an automated driving controller configured to execute automated driving of the mobile body, and a communicator configured to transmit the biometric information to an external device while the automated driving controller is executing the automated driving and receive a response signal including attribute information for the transmitted biometric information from the external device, the management system comprising a processor configured to operate as:
	a response generator configured to add an attribute to the biometric information on the basis of the biometric information received from the communicator and generate the response signal including the attribute information;
	a user information acquirer configured to acquire user information associated with the biometric information; 
	a transmitter configured to transmit the response signal to the communicator; and
	wherein, when the biometric information acquirer is likely to be influenced by electromagnetic waves in a surrounding environment, the automated driving controller is configured to cause the mobile body to move to another place to avoid the influence of the electromagnetic waves, and then, the biometric information acquirer is configured to acquire the biometric information.

13-14 (Canceled) 

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689